EXHIBIT 11 PG&E CORPORATION COMPUTATION OF EARNINGS PER COMMON SHARE Three Months Ended Nine Months Ended September 30, September 30, (in millions, except per share amounts) 2007 2006 2007 2006 Net income $ 278 $ 393 $ 803 $ 839 Less: distributed earnings to common shareholders 127 115 379 344 Undistributed earnings $ 151 $ 278 $ 424 $ 495 Common shareholders earnings Basic Distributed earnings to common shareholders $ 127 $ 115 $ 379 $ 344 Undistributed earnings allocated to common shareholders 143 264 402 469 Total common shareholders earnings, basic $ 270 $ 379 $ 781 $ 813 Diluted Distributed earnings to common shareholders $ 127 $ 115 $ 379 $ 344 Undistributed earnings allocated to common shareholders 143 264 402 469 Total common shareholders earnings, diluted $ 270 $ 379 $ 781 $ 813 Weighted average common shares outstanding, basic 352 347 350 345 9.50% Convertible Subordinated Notes 19 19 19 19 Weighted average common shares outstanding and participating securities, basic 371 366 369 364 Weighted average common shares outstanding, basic 352 347 350 345 Employee share-based compensation and accelerated share repurchase program 1 2 2 4 Weighted average common shares outstanding, diluted 353 349 352 349 9.50% Convertible Subordinated Notes 19 19 19 19 Weighted average common shares outstanding and participating securities, diluted 372 368 371 368 Net earnings per common share, basic Distributed earnings, basic (2) $ 0.36 $ 0.33 $ 1.08 $ 1.00 Undistributed earnings, basic 0.41 0.76 1.15 1.36 Total $ 0.77 $ 1.09 $ 2.23 $ 2.36 Net earnings per common share, diluted Distributed earnings, diluted $ 0.36 $ 0.33 $ 1.08 $ 0.99 Undistributed earnings, diluted 0.41 0.76 1.14 1.34 Total $ 0.77 $ 1.09 $ 2.22 $ 2.33 (1) Includes approximately 1 million shares of PG&E Corporation common stock treated as outstanding in connection with accelerated share repurchases for the nine months ended September 30, 2006.The remaining shares relate to share-based compensation and are deemed to be outstanding under SFAS No. 128 for the purpose of calculating EPS. (2)“Distributed earnings, basic” may differ from actual per share amounts paid as dividends, as the EPS computation under GAAP requires the use of the weighted average number of shares outstanding rather than the actual number.
